

116 HR 5700 IH: Resilient Highways Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5700IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Kim (for himself, Ms. Finkenauer, Mr. Rouzer, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to ensure that Federal-aid highways and bridges are more
			 resilient, and for other purposes.
	
 1.Short titleThis Act may be cited as the Resilient Highways Act. 2.National highway performance programSection 119 of title 23, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (4)to provide support for measures to increase the resiliency of Federal-aid highways and bridges on and off the National Highway System to mitigate the impacts of sea level rise and extreme weather events.; and
 (2)by adding at the end the following:  (k)Protective features (1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for a protective feature on a Federal-aid highway or bridge, if the protective feature is an economically justified improvement designed to mitigate the risk of recurring damage or the cost of future repairs from extreme weather, flooding, and other natural disasters.
 (2)Protective features describedA protective feature referred to in paragraph (1) may include— (A)raising roadway grades;
 (B)relocating roadways in a floodplain to higher ground above projected flood elevation levels or away from slide prone areas;
 (C)stabilizing slide areas; (D)stabilizing slopes;
 (E)installing riprap; (F)lengthening or raising bridges to increase waterway openings;
 (G)deepening channels to prevent flooding; (H)increasing the size or number of drainage structures;
 (I)replacing culverts with bridges or upsizing culverts; (J)repairing or maintaining tide gates;
 (K)installing seismic retrofits on bridges; (L)adding scour protection at bridges;
 (M)adding spur dikes; (N)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters;
 (O)removing debris from rivers, creeks, streams, and ditches; and (P)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather, flooding, and other natural disasters, as determined by the Secretary.
 (3)Savings provisionNothing in this subsection limits the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1)..
 3.Federal share payableSection 120(c) of title 23, United States Code, is amended by adding at the end the following:  (4)Protective features (A)In generalNotwithstanding any other provision of law, the Federal share payable for the cost of a protective feature on a Federal-aid highway or bridge project under this title may be up to 100 percent, at the discretion of the State, if the protective feature is an economically justified improvement to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters.
 (B)Protective features describedA protective feature referred to in subparagraph (A) may include— (i)raising roadway grades;
 (ii)relocating roadways in a floodplain to higher ground above projected flood elevation levels or away from slide prone areas;
 (iii)stabilizing slide areas; (iv)stabilizing slopes;
 (v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings;
 (vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures;
 (ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates;
 (xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges;
 (xiii)adding spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters;
 (xv)removing debris from rivers, creeks, streams, and ditches; and (xvi)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather, flooding, and other natural disasters, as determined by the Secretary.
						.
 4.Emergency reliefSection 125 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting wildfire, sea level rise, after severe storm;
 (2)by striking subsection (b) and inserting the following:  (b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by the State or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and
 (3)in subsection (d)— (A)in paragraph (2)(A)—
 (i)by striking the period at the end and inserting ; and; (ii)by striking a facility that meets the current and inserting the following:
						
 a facility that—(i)meets the current; and (iii)by adding at the end the following:
						
 (ii)incorporates economically justifiable improvements designed to mitigate the risk of recurring damage from extreme weather, flooding, and other natural disasters.;
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (C)by inserting after paragraph (2) the following:
					
						(3)Protective features
 (A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that is economically justified to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters.
 (B)Protective features describedA protective feature referred to in subparagraph (A) may include— (i)raising roadway grades;
 (ii)relocating roadways in a floodplain to higher ground above projected flood elevation levels or away from slide prone areas;
 (iii)stabilizing slide areas; (iv)stabilizing slopes;
 (v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings;
 (vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures;
 (ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates;
 (xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges;
 (xiii)adding spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather, flooding, and other natural disasters;
 (xv)removing debris from rivers, creeks, streams, and ditches; and (xvi)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather, flooding, and other natural disasters, as determined by the Secretary.
								.
				